Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The disclosure is objected to because of the following informalities: In the instant case, the abstract submitted is 2 paragraph long and ~210 words.  
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Therefore, the abstract submitted will not be acceptable for publication should the application be passed to issue.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 5 recites the aqueous phase in an amount of 3.0 times or less based on a liquid amount oil phase on a mass basis.  This range includes 0 which means the aqueous phase need not be present in practicing the invention of Claim 5.  Claim 5 depends from Claim 1 which requires an aqueous phase.  Therefore, Claim 5 does not include all the limitations of the claim from which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okuma (U.S. 5,244,734).
Okuma teaches the production of true spherical cellulose particles with particle sizes on the order of 6 microns via a method that involves a polymeric dispersant, water, sulfuric acid solutions and more water washing.  (See Example 1 Column 15 and 16 and Table 1).
Okuma’s method does not read on the process of Claim 1 from which Claim 19 and 20 depend from.  However, Claims 19-20 are recited as product by process methods.  Product by process claims are evaluated for the structure the process imparts on the resulting product.  In the instant case, analysis of Applicant’s examples in the as-filed specification reasonably suggest the structure imparted by the process of Claim 1 is one in which the particle diameter is around 5-12 microns and the particles are perfect sphere (true sphere in terms of Okuma). (See as-filed specification Table 2)   As Okuma’s cellulose particles in the above Example are ~ 6 microns and are taught as true spheres, one of ordinary skill in the art is reasonably suggested that when tested to Applicant’s method of determining volume particle size distribution and sphericity, the cellulose particles must be substantially similar to those of the product of Applicant’s claimed method.  This is also reasonably suggested to must occur for tactile impression, solidity and flatness as each of the particles in the range above that has a perfect sphere shape also as at least acceptable tactile impression, solidity and flatness while those that are not perfect spheres do not (See comparative examples of Applicant in ¶[0081]).  Note that the as-filed specification discloses Comparative Example 1 ¶[0070] but Table 1 only discloses Comparative Example 2.  Table 2 discloses the above properties discussed but with Comparative Example 1 and Comparative Example 2.  It is unclear if the Comparative Example 2 is actually Comparative Example 1 or completely different example with undisclosed results in Table 1.  Additionally, due to the above issues in comparative example numbering, it is entirely unclear what the difference between Comparative Example 1 and 2 in Table 2 actually is.  
Therefore, for the above reasons, Okuma anticipates the cellulose resin beads of Claim 19 as a product by process claim.  Claim 20 is anticipated by Okuma by Column 13 lines 5-6 rendering Okuma sufficiently specific to anticipate the above cellulose resin beads used in a cosmetic formulation.
Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).  Once a product appearing to be substantially identical is found and a 35 USC 102/103 rejection is made, the burden shifts to the Applicant to show an unobvious difference.  “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). 
Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  See MPEP § 2113.
Allowable Subject Matter
Claims 1-4, 6-18 are allowed.  Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The closest prior art is Okuma (U.S. 5,244,734) which teaches the production of true sphere (perfectly spherical) cellulose particles with particle diameters on the order of 6 microns.  Okuma does not teach or suggest the use of organic solvents or precipitating the organic solution of cellulose and organic solvent in an oil droplet contraction step as claimed in Claim 1.  It is unclear how one of ordinary skill in the art could practice Okuma using such as step, if the prior art even suggested it, without the use of hindsight and also compromising the principle of the invention of Okuma.
Scarpa (U.S. 5,245,024) teaches the production of cellulose particles in which the resulting particles are substantially spherical (Column 5 lines 25-35) by adding oil to cellulose and using multiple organic solvents to produce the particles.  See Example 1, for instance. No water is used to wash the particles.  As with Okuma, above it is unclear how one of ordinary skill in the art could practice Scarpa with an oil droplet contraction step as recited without using hindsight and compromising the principle of Scarpa.
Morimoto (U.S. 5,972,507) teaches the use of flying drops of cellulose solution to produce cellulose particles. (See Example 1 Column 5 lines 44-55)  There is no teaching or suggestion of these flying droplets being a product of the recited oil droplet contractions step.
Fujita (U.S. 20030012941) teaches the use of aqueous phase a cellulose solution which produces particles by dripping into an ethanol solution. This produces particles which are taught as substantially spherical.  (¶[00239])  As above, while a dripping step is taught, it is not the oil droplet contraction step as claimed and there is no indication as to how to practice the invention of Fujita with such a step instead.  Further, as above, the structure imparted by the process is one in which perfectly spherical cellulose particles are formed and Fujita only produces substantially spherical ones.
Finally, Shiomi (U.S. 2010087552) teaches the production of cellulose particles using an coagulating acetone/ammonium/water solution and cuprammonium cellulose (5500g) which is washed with (1000g) of water/sulfuric acid over the course of 10 minutes. (¶[0093]-¶[0095])  The resulting particles has a sphericity of 0.92 which is less than the perfect sphere limit of 0.95 in the as-filed specification (¶[0078])  While acetone has a water solubility of ~193g/L of water (or 19.3 g / 100 g water) the acetone/ammonium/water solution is used to coagulate the cuprammonium solution (which is itself an aqueous solution).  There is no teaching or suggestion of using the acetone to create cellulose droplets (cellulose in “oil” droplets) as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299. The examiner can normally be reached 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Christopher M Rodd/            Primary Examiner, Art Unit 1759